Case: 20-60846     Document: 00515687819         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 29, 2020
                                  No. 20-60846                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael James Barnes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:13-CR-38-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Michael James Barnes, federal prisoner # 17118-043, was sentenced as
   an armed career criminal to 180 months of imprisonment and three years of
   supervised release following his conviction for being a felon in possession of
   a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). He now appeals


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60846     Document: 00515687819          Page: 2    Date Filed: 12/29/2020




                                   No. 20-60846


   the district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion to
   reduce his sentence in which he sought compassionate release based upon
   the COVID-19 pandemic and his underlying medical conditions. The district
   court denied the motion after it found that even if Barnes had shown
   extraordinary and compelling reasons for early release, this relief was not
   warranted.

          We review the denial of a § 3582(c)(1)(A)(i) motion for an abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). An
   abuse of discretion is shown if the district court “bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. (citation
   omitted).
          Barnes argues that the district court erred in denying relief based on
   18 U.S.C. § 3553(a)(2)(C) by finding that he would be a danger to society if
   released. However, the court did not explicitly mention § 3553(a)(2)(C);
   rather, the court referenced the “§3582(c) factors” and U.S.S.G.
   § 1B1.13(2), p.s. To the extent that the district court’s rationale implicated
   the § 3553(a) factors, Barnes fails to show that the district court abused its
   discretion by giving greater weight to the seriousness of Barnes’s criminal
   history, his prison disciplinary record, the amount of time served on his
   sentence, the need to protect the community, and the need for just
   punishment than to Barnes’s post-sentencing rehabilitation, his medical
   issues, the impact of the pandemic at USP Lewisburg, and the response to
   the pandemic by the Bureau of Prisons. See Chambliss, 948 F.3d at 693-94.
          The judgment of the district court is AFFIRMED.




                                         2